DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 22, 2021.

Information Disclosure Statement
The IDS filed on June 25, 2021 has been considered.

Specification
The use of the term Ketjen, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 contains the trademark/trade name Ketjen.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the carbon material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 6, 9-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 6,534,214) in view of Tamura et al. (US 2003/0108795) and Munshi. (US 2006/0078797)
	For claims 1 and 17:  Nishijima teaches a lithium solid battery comprising an anode current collector 5, a solid electrolyte layer 2 “third solid electrolyte layer”, a cathode active material layer 3, and a cathode current collector 4. (Nishijima in col. 3 lines 1-8)  The lithium solid battery comprises a Li storing layer 6 which includes a solid electrolyte “second solid electrolyte” (Id. and col. 6 line 66 to col. 7 line 3) and which is between the anode current collector and the solid electrolyte layer. (Fig. 1)  The lithium solid battery comprises an anode active material layer. (col. 5 line 66 et seq.)  
 	Nishijima does not explicitly teach the amount of Li storage of the Li storing layer to the cathode charging capacity as 0.13 or more.  However, the skilled artisan would find obvious to optimize the amount of Li storage to the charging capacity of the cathode in view of Tamura teaching that the thickness of an electrode layer determines the capacity of the electrode (how much Li can be stored) and the energy density of the battery (Tamura in [0029]) so that the amount of Li storage to the charging capacity of the cathode is an optimizable parameter for a result- effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Nishijima does not disclose wherein a thickness of the Li storing layer is 4 µm or more and 83 µm or less.  However, Tamura is maintained to show that the thickness of the layers forming an electrode determine the capacity of the electrode (how much Li can be stored) and the energy density of the battery (Tamura in [0029]).  The thickness of a layer of an electrode is an optimizable parameter for a result-effective variable. (In re Boesch)  It would have been obvious to one of ordinary skill in the art to optimize the thickness of the Li storing layer to 
For claim 1:  Nishijima does not explicitly teach the anode active material layer that is deposition lithium.  However, Munshi in the same field of endeavor discloses a layer of lithium metal 32 that is plated, laminated or otherwise coated directly onto an anode (Munshi in [0074], [0072]), which teaches or at least suggests an anode active material layer 32 that is deposition lithium on the anode. (Munshi in Fig. 3a-3b)  The skilled artisan would find obvious to modify Nishijima with deposition lithium as the anode active material layer.  The motivation for such a modification is to circumvent the safety issue of free lithium being present in the battery. ([0074])
 	For claims 3 and 12:  Nishijima does not explicitly teach the amount of Li storage of the Li storing layer to the cathode charging capacity is 3.02 or less.  However, the skilled artisan would find obvious to optimize the amount of Li storage to the charging capacity of the cathode in view of Tamura teaching that the thickness of an electrode layer determines the capacity of the electrode (how much Li can be stored) and the energy density of the battery (Tamura in [0029]) so that the amount of Li storage to the charging capacity of the cathode is an optimizable parameter for a result- effective variable. (In re Boesch)
For claims 4, 10, 12, and 17:  The Li storing layer comprises a carbon material, inter alia. (Nishijima in col. 5 line 66 to col. 6 line 4, col. 8 lines 8-9)  As already discussed, the Li storing layer includes a solid electrolyte so that the Li storing layer comprises a mixture of a solid electrolyte and the carbon material.
For claims 6 and 12:  The Li storing layer comprises a binder. (Nishijima in col. 8 lines 8-11)

	For claim 13: Nishijima does not explicitly teach the solid electrolyte layer and the Li storing layer as obtained by a pressing method.  However, this process limitation is not given
patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being a lithium solid battery comprising a solid electrolyte layer and a Li storing layer between an anode current collector and a solid electrolyte layer.  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
	For claims 15-17:  Nishijima does not explicitly teach a weight ratio of the carbon material and the solid electrolyte in the Li storing layer as 1:1 to 10:1 and 2:1 to 10:1.  However, Nishijima does disclose a specific amount of the monomer for obtaining the polymer of the solid electrolyte such as 15% by weight (Nishijima in col. 8 lines 8-20) so that it is asserted that optimization of the weight ratio of the monomer to the carbon material in the electrode within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum combination of percentages or ratios lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 6,534,214) in view of Tamura et al. (US 2003/0108795) and Munshi (US 2006/0078797), and further in view of Kawakami et al. (US 2008/0003503)
	The teachings of Nishijima, Tamura and Munshi are discussed above.
For claim 5:  For the reasons as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and to the extent that Ketjen black is understood, while Nishijima does not explicitly teach the carbon material to include a Ketjen black, Kawakami in the same field of endeavor teaches Ketjen black for a negative electrode. (Kawakami in [0139])  The skilled artisan would find obvious to include Ketjen black in Nishijima’s carbon material.  The motivation for such a modification is carbon material such as Ketjen black retaining an electrolyte solution and provide a large specific surface area. (Id.)  The prior art’s clear recognition of mutual equivalence of these carbon materials, independent of applicant’s disclosure, is relied upon as the rationale to support an obviousness rejection. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)  Furthermore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 6,534,214) in view of Tamura et al. (US 2003/0108795) and Munshi (US 2006/0078797), and further in view of Harada et al. (US 10,707,523)
	The teachings of Nishijima, Tamura and Munshi are discussed above.
 	For claim 7:  Nishijima does disclose the binder as polytetrafluoroethylene (Nishijima in col. 8 lines 8-11) but not explicitly as polyvinylidene fluoride.  However, Harada in the same field of endeavor teaches a polyvinylidene fluoride binder as an art-recognized equivalent to polytetrafluoroethylene (Harada in col. 15 lines 64-67)  The skilled artisan would find obvious to modify the binder as polyvinylidene fluoride, as the prior art’s clear recognition of mutual equivalence of these binders, independent of applicant’s disclosure, is relied upon as the rationale to support an obviousness rejection. (In re Ruff)  Furthermore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  
	For claim 14:  Nishijima does not explicitly teach the solid electrolyte layer to include a binder.  However, Harada teaches a binder in a solid electrolyte. (Harada in col. 7 line 66 et seq., col. 8 line 42)  The skilled artisan would find obvious to modify Nishijima by including a binder in the solid electrolyte layer.  The motivation for such a modification is to allow for adjustment of the solid or gel-like phase of the electrolyte. (col. 8 lines 50-59)

Response to Arguments
Applicant's arguments filed 9/22/21 with the present amendment have been fully considered but they are not persuasive.  Initially, the rejection based on Yoshida has been withdrawn in favor of the newly cited references as discussed in the present Office action.  To this end, to the extent .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722